Citation Nr: 1435309	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-09 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Southern Arizona Veterans Health Care System located in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with dental treatment during the period from March 2007 to August 2012 at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Southern Arizona Veterans Health Care System located in Tucson, Arizona.  

In March 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the March 2014 hearing, the Veteran submitted additional evidence in the form of an accounting of her private dental payments from March 2007 to August 2012, as well as the procedures for filing claims for non-VA provided care.  However, in a March 2014 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the March 2014 Board hearing transcript, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  At the time of the March 2007 to August 2012 private dental treatment received variously at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D, the Veteran was service-connected for right knee strain; eczema; right and left temporomandibular joint (TMJ) subluxation; left knee strain; oral herpes simplex; Human Papilloma Virus, genital warts; right plantar wart; and androgenic alopecia, all effective March 1, 2007.

2.  During the period from March 2007 to August 2012, the Veteran received dental treatment variously at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D, which were non-VA clinics/providers; the medical treatment was not previously authorized by VA.

3.  The Veteran's claim for payment or reimbursement of unauthorized medical expenses was received in August 2012.  

4.  The dental care the Veteran received from August 2010 to August 2012 was not for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from March 2007 to August 2012 at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D have not been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.126, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).  VA complied with these provisions in this case.  The September 2012 decision and February 2013 statement of the case notified the Veteran of the reasons and bases for denial and provided her notice of procedural and appellate rights.  As such, the duties to notify and assist have been met.

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses she incurred from March 2007 to August 2012.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at the private medical providers.  The Board notes the Veteran's contention that she had been unaware that she could receive VA dental treatment for any dental conditions other than her service-connected right and left TMJ subluxation until she received VA notification of such in 2012.  The Veteran argues that had she known that she was entitled to VA dental treatment, she would have sought dental treatment at a VA facility.  Regardless, while the Board is sympathetic to the Veteran's assertion, the fact is not in dispute that the Veteran did not seek and obtain prior proper authorization for VA payment of the private medical expenses she incurred for the period from March 2007 to August 2012.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a).  

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran has been granted service connection for various disabilities, as explained further below.  See 38 U.S.C.A. § 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.

In light of the fact that the Veteran has service-connected disabilities, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 C.F.R. § 17.120 (2007).

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera; however, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Claims for payment or reimbursement of the expenses of medical care or services not previously authorized must be filed within the following time limits: (a) A claim must be filed within two years after the date the care or services were rendered (and in the case of continuous care, payment will not be made for any part of the care rendered more than two years prior to filing claim), or (b) In the case of services rendered prior to a VA adjudication allowing service-connection: (1) The claim must be filed within two years of the date the veteran was notified by VA of the allowance of the award of service-connection.  (2) VA payment may be made for care related to the service-connected disability received only within a two-year period prior to the date the veteran filed the original or reopened claim which resulted in the award of service-connection but never prior to the effective date of the award of service-connection within that two-year period.  (3) VA payment will never be made for any care received beyond this two-year period whether service connected or not.  38 C.F.R. § 17.126 (2013).   

In this case, the Veteran's August 2012 claim for payment or reimbursement of the expenses for the unauthorized medical care was not received within two years after receipt of the treatment she received from March 2007 to August 2010.  Under the provisions of 38 C.F.R. § 17.126, the Veteran's claim for payment or reimbursement of the expenses for the unauthorized medical care under § 1728 was not timely received for treatment received from March 2007 to August 2010.  Therefore, as the Veteran does not even meet the threshold requirement for filing a timely claim for payment or reimbursement of the expenses for the unauthorized medical care under § 1728 for treatment received from March 2007 to August 2010, the Board will only discuss the merits of the Veteran's claim under § 1728 for treatment received from August 2010 to August 2012.  

The Veteran's claim for payment or reimbursement of unauthorized, private medical expenses associated with dental treatment provided to the Veteran variously at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D. during the period from August 2010 to August 2012 was primarily denied because there was no prior authorization for the treatment.  As discussed above, the Board finds that the treatment was not authorized and it must be determined whether the Veteran is otherwise entitled to payment or reimbursement for services.  Thus, the next question is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(b), (c) (2013).

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered, under the totality of circumstances present at the time the Veteran received dental treatment during the period from August 2010 to August 2012 variously at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D., whether a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  See Swinney, 23 Vet. App. at 264.  For the reasons set forth below, the Board finds that payment or reimbursement is not warranted for the care provided variously by Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D. from August 2010 to August 2012.

At the time of the Veteran's private medical care, service connection was in effect for right knee strain; eczema; right and left TMJ subluxation; left knee strain; oral herpes simplex; Human Papilloma Virus, genital warts; right plantar wart; and androgenic alopecia.

The record reflects that during the period from August 2010 to August 2012, the Veteran sought dental treatment for amalgam restoration towards a composite resin restoration performed on posterior teeth.  The Veteran also testified during her March 2014 travel board hearing that she had been prescribed a mouth guard to wear at night.      

After a review of the evidence, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran does not identify specific symptoms or indications that her dental conditions were emergent in nature.  In fact, the Veteran has not contended that she was seeking emergency dental treatment; instead she argues that she believed she was not entitled to VA dental benefits at that time and therefore sought private dental treatment.  Thus, the Board finds that at the time of her treatment from August 2010 to August 2012, the Veteran did not have acute symptoms of sufficient severity such that a prudent layperson such as the Veteran who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Given the finding that the medical care received from August 2010 to August 2012 does not meet the prudent layperson standard and that all statutory requirements must be met before any payment may be authorized, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1728 are rendered moot.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); see also Melson, 1 Vet. App. at 334.  Because the dental treatment rendered variously at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D. from August 2010 to August 2012 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D., and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with dental treatment during the period from March 2007 to August 2012 at Sierra Vista Dental, M.A.L., D.D.S., and J.B.L., D.M.D. is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


